Citation Nr: 1504041	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a previously denied claim for an acquired psychiatric disorder other than PTSD, inclusive of a major depressive disorder, to include as due to a back disorder.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1976.  

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a rating decision entered in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in November 2013, a transcript of which is on file.  The record of that hearing remained open for a period of 60 days to allow the Veteran to submit any additional documentary evidence, but no such evidence was received within the allotted time frame or thereafter.  

This case entails a claim to reopen for service connection for a major depressive disorder as well as an original claim for service connection for PTSD.  As new and material evidence is herein found to have been received by VA with which to reopen the previously denied claim, that reopened claim is  expanded to include all acquired psychiatric disorders per Clemons v. Shinseki, 23 Vet. App. 1 (2009).  New and material evidence is also herein found to have been received by VA as to previously denied claims for back and bilateral foot disorders.  The remaining issues, including those claims for service connection reopened herein, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for a major depressive disorder, a bilateral foot disorder, and a back disorder was most recently denied in a rating decision of the RO in December 2009; following notice to the Veteran of the actions taken and his appellate rights, he did not initiate an appeal of the December 2009 denials.  

2.  Since entry of the December 2009 denials, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims for service connection for a major depressive disorder, bilateral foot disorder, and a back disorder.  


CONCLUSION OF LAW

The December 2009 denials of service connection for a major depressive disorder, a bilateral foot disorder, and a back disorder are final; new and material evidence has been received by VA since entry of those denials to permit reopening of those previously denied claims.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for major depressive, bilateral foot, and back disorders was most recently denied by VA through an RO rating decision of December 2009.  The basis of the denial for service connection for a foot disorder was that, notwithstanding a single occasion in service in which medical treatment was received for a heel ailment, no chronic foot disability was shown thereafter.  As well, the RO determined that new and material evidence to support reopening had not been received as to either the Veteran's major depression or his back disorder, based on the absence of medical evidence denoting service incurrence or aggravation of either disorder.  Notice of the denials and of the Veteran's appellate rights was furnished to him later in December 2009, following which no appeal was initiated by the Veteran, thereby rendering final the December 2009 denials.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denials.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of the Veteran's sworn testimony at his Board hearing in November 2013 that he sustained injuries to his back and feet in service, including a fall from a telephone pole and basketball play; that he received medical care in service therefor; and that he sought medical care shortly after service for his back and feet problems and continued to receive follow-up care therefor for many, many years.  He further testified that he had experienced depression (as well as PTSD diagnosed within the last year before the Board hearing) following one or more back injuries in service and two separate incidents occurring in service, one of which entailed his beating by two sergeants and the other involving an incident in which his convoy truck was struck by a trailing vehicle.  He further indicated that a medical professional had causally linked his depression to his back disability.  

This documentary and testimonial evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection for a major depressive disorder, as well as back and bilateral foot disorders, by way of service incurrence or on a secondary basis.  To that extent, alone, the previously denied claims therefor are reopened and such matters are further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the Veteran's previously denied claims for service connection for a major depressive disorder, bilateral foot disorder, and back disorder are reopened. To that extent, alone, the appeal is allowed. 


REMAND

There remain for consideration the merits of the Veteran's reopened claims, pending the completion of additional development as sought below, including but not limited to the retrieval of VA medical treatment records compiled from 1976 to 1999 at VA facilities in Muskogee and Tulsa, Oklahoma.  The Veteran indicates that such records are absent from his claims folder and that his efforts have been unsuccessful in obtaining them.  To date, no attempt by VA to obtain those records is shown.  Notice, too, is taken that the Veteran was afforded VA medical examinations with respect to his back and feet in 2011, but no consideration appears to have been afforded the Veteran's account of inservice and postservice manifestations and treatment therefor.  As well, further opinions as to nexus to service are needed if the VA treatment records dating to 1976 are obtained and made a part of the Veteran's VA claims folder.  Likewise, no VA examination has been afforded the Veteran concerning his claim for service connection for PTSD or for a major depressive disorder, as expanded to include all acquired psychiatric disorders.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Undertake efforts to ensure that all available service treatment and personnel records of the Veteran are contained within his VA claims folder.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Written notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran.

2.  Obtain all pertinent VA treatment records compiled from 1976 to 1999, which were compiled at VA facilities, including but not limited to those located in Muskogee and Tulsa, Oklahoma, for inclusion in the Veteran's VA electronic claims folder.  Efforts to obtain same should continue until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Written notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran.  

3.  Obtain all pertinent VA treatment records compiled since August 2012 at VA facilities for inclusion in the Veteran's VA electronic claims folder.  

4.  Thereafter, afford the Veteran VA examinations in order to ascertain the nature and etiology of any existing disorder of his back or either foot.  As part of those examinations, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation of each affected area and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified. 

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder of the Veteran's back or either foot originated during active duty or is otherwise attributable thereto or any incident thereof?  Full consideration should be afforded the Veteran's account of inservice injuries and manifestations of disability in the affected areas. 

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that arthritis of the back or either foot is shown during the one-year period following the Veteran's discharge from service in March 1976 and, if so, to what degree is any such arthritis manifested?  

5.  Thereafter, afford the Veteran a VA examination in order to ascertain the nature and etiology of any existing acquired psychiatric disorder, including but not limited to PTSD and a major depressive disorder.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  Such examination should entail the taking of a complete psychiatric history, as well as the conduct of a mental status evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  

The VA psychiatric examiner should then offer a medical opinion with full supporting rationale as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder now present had its onset in service or is otherwise attributable to service or any event therein?

(b)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any inservice stressor, inclusive of personal assault, is adequate to support a diagnosis of PTSD and that the appellant's symptoms are related to that claimed stressor?  Full consideration should be accorded the Veteran's account of an inservice beating by two of his superiors and as to a vehicular accident when his convoy truck was rear-ended by another vehicle.  

(c)  Considering the entire record, including that evidence following the reported inservice personal assault as to behavioral changes, is it at least as likely as not (50 percent or more likelihood) that any PTSD now present is causally linked to any incident of active duty? 

(d)  In the event that it is determined on remand that a back disorder is of service origin, is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder now present was directly caused or aggravated by the Veteran's back disorder?  If it is determined that any such entity was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate 

degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder(s) before the aggravation.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

6.  Lastly, adjudicate/readjudicate the reopened and/or original claims for service connection for an acquired psychiatric disorder, including but not limited to PTSD and a major depressive disorder; a back disorder; and bilateral foot disorder, based on all of the evidence of record and all governing law and regulations.  If any benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

No action by the appellant is necessary until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


